Citation Nr: 9903747	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-32 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is entitled to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

The veteran had active service from August 1978 to November 
1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  The appellant, who is the veteran's son, appealed 
that decision to the Board. 


REMAND

A review of the veteran's claims folder reveals that in 
February 1988 the RO awarded service connection for bipolar 
disorder, mixed with psychotic features and assigned a 10 
percent evaluation effective May 1987.  Thereafter, in a 
December 1991 rating decision based on a November 1991 VA 
examination report, the veteran's evaluation for bipolar 
disorder, manic depressive was increased to 100 percent 
effective November 1990.  The RO noted at that time that 
"[e]ntitlement under 38 USC Chapter 35 has not been 
considered since the veteran has no established dependents."  
A routine future examination was scheduled for November 1993.  

In a February 1994 VA rating decision, the RO observed that 
based on the December 1993 VA examination report the veteran 
was in a "lull."  However, the total (100 percent) rating 
was continued and a routine future examination was scheduled 
for December 1994.  

In May 1997, the appellant submitted an Application for DEA 
benefits and a VA Form 22-1999, Enrollment Certification.  In 
June 1997, a DEA Eligibility Information Exchange form 
indicated that the appellant had not established a qualifying 
relationship to the veteran and basic eligibility for DEA 
benefits was not established because the veteran was rated 
100 percent with future examinations (in other words, the 
veteran's total rating was not deemed "permanent").  The 
appellant's claim was denied on these bases in that same 
month.  In July 1997, the appellant submitted a notice of 
disagreement and indicated that (1) a future examination for 
the veteran was pending and a determination as to permanency 
should be made and (2) he was the son of the veteran.  He 
attached a birth certificate and his mother's divorce decree 
from his father to prove his relationship to the veteran.  

An August 1997 rating decision indicated that the veteran 
failed to appear for a scheduled examination and it was 
proposed that her evaluation be decreased to 30 percent.  In 
September 1997, a statement of the case was issued which 
indicated that as the veteran's disability was not considered 
permanent in nature due to an examination which currently was 
pending, eligibility for Chapter 35 DEA benefits was not 
established.  

Thereafter, in October 1997, the veteran contacted the RO and 
requested that her future examination be rescheduled.  In 
January 1998, the veteran appeared for a VA psychiatric 
examination and, in a March 1998 rating decision based on the 
January 1998 examination report, the RO continued her 100 
percent evaluation and proposed a finding of incompetency. 

Later in March 1998, in response to a Chapter 35 System 
Information Request from the Muskogee RO, the Oakland RO 
revealed that the appellant had not established a qualifying 
relationship to the veteran and it was further noted that the 
appellant was never established as a dependent (noting a May 
1987 statement from the veteran in which she indicated that 
the appellant was not in her custody and noting the absence 
of a birth certificate of record).  It was also noted that 
the veteran was rated 100 percent with a future examination. 

In an April 1998 rating decision, it was determined that the 
veteran was not competent to handle disbursement of funds.  
In July 1998, a Certificate of Legal Capacity to Receive and 
Disburse Benefits was rendered identifying the appellant in 
this case as the veteran's payee and noting that the payee 
was designated as the "Legal Custodian."

The Board notes that it is clear that the appellant is 
raising the issue of permanency of the veteran's 100 percent 
rating in his individual capacity and as fiduciary/custodian 
of the veteran.  In this regard, the Board finds that a 
formal determination as to the permanency of the veteran's 
total disability rating should be made.  A review of the 
claims folder does not indicate that the issue of permanency 
has been formally adjudicated and, although this is not the 
issue on appeal, the Board finds that such issue is 
inextricably intertwined with the issue of whether 
eligibility for Chapter 35 benefits is established.  In 
addition, the Board notes that the appellant has requested 
that such formal determination be made.  As this is an issue 
that is appealable on the veteran's behalf and which may 
impact on the outcome of this appeal, the RO should ensure 
that the appropriate VA Regional Office undertakes such 
action.  In the event that the veteran's service-connected 
psychiatric disability is determined to be permanent in 
nature, the Muskogee RO should consider the provisions of 
38 C.F.R. § 21.3040(c) (1998) which provide that no person is 
eligible for Chapter 35 educational assistance who reached 
his or her 26th birthday on or before the effective date of a 
finding of a permanent total service-connected disability, 
38 C.F.R. § 21.3040(c) (1998).  In this regard, the Board 
notes that as the appellant's date of birth is 
June [redacted], 1972, he turned 26 on 
June [redacted], 1998. 

As noted above, a review of the appellant's Chapter 35 
education folder includes information which indicates that 
the appellant was denied Chapter 35 benefits primarily on the 
basis that the veteran's total rating for bipolar disorder 
was not considered permanent in nature.  In addition, it 
appears that the Oakland RO has indicated that the appellant 
has not established a qualifying relationship to the veteran 
presumably because the veteran never sought to establish such 
a relationship for VA purposes and since the birth 
certificate and other documentation relating to the 
appellant's relationship to the veteran were recently 
submitted to the Muskogee RO charged with adjudicating the 
appellant's Chapter 35 educational claim.  Although the 
statement of the case focused on the former basis for denial, 
a later dated system information request noted that the 
appellant had not established a qualifying relationship to 
the veteran.  If necessary, the RO should ensure that a 
specific determination be made by the appropriate department 
as to the appellant's relationship to the veteran.  

In view of the foregoing, and in order to fully and fairly 
adjudicate the appellant's claim, the case is REMANDED to the 
RO for the following action:

1.  The RO should refer this case to the 
appropriate VA Regional Office for 
adjudication on the question of the 
permanency of the veteran's total 
disability rating for bipolar disorder 
and to address the question of whether 
the appellant has established a 
qualifying relationship to the veteran 
for purposes of VA benefits in light of 
the documentation (birth certificate and 
divorce decree) submitted by the 
appellant in this case in support of his 
Chapter 35 claim.  If necessary, any 
medical opinions and/or examinations 
deemed necessary to make such a 
determination should be accomplished.  
Moreover, if permanency is established, 
the effective date of such rating should 
be clearly set forth in the decision.  If 
the determination is adverse, the 
appropriate party should be provided with 
information regarding appellate rights in 
order to advance an appeal to the Board. 

2.  Thereafter, in light of the foregoing 
determination, the Muskogee RO should 
readjudicate the appellant's claim of 
entitlement to Chapter 35 educational 
assistance benefits.  The RO should 
ensure that all applicable legal criteria 
are considered to include the provisions 
of 38 C.F.R. § 21.3040(c) (1998).  If the 
determination remains adverse to the 
appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The appellant should be 
afforded the applicable time to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
REMAND is to afford the appellant due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 6 -
